Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 2/2/2021 and 8/10/2021 have been considered by the Examiner and made of record in the application file.






Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-4, 6-13, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al. (U.S. PG-Publication #2019/0327641), in view of 3GPP TSG-RAN WG3 Meeting #97bis, R3-173593, Oct 2017, hereinafter “CATT”.


          Consider claims 1, 8, 13 and 17, Mok et al. clearly disclose 1. A method for activating a packet data convergence protocol (PDCP) duplication, comprising: 
          receiving, by a second node, a notification message transmitted by a first node when the first node configures a PDCP duplication for a bearer (par. 254 (a first base station transmits a duplication capable bearer setup message to a terminal (4110). If it is identified that a duplication condition is satisfied, the first base station )); 
          However, Mok et al. do not specifically disclose changing or determining, by the second node, an activation or deactivation state of uplink (UL) PDCP duplication of the bearer. 
          In the same field of endeavor, CATT et al. clearly show:                   
          after the second node receives the notification message, changing or determining, by the second node, an activation or deactivation state of uplink (UL) PDCP duplication of the bearer (sections 2 and 3 discloses the following technical features: CUs add an indication in DL RRC message which informs DU that the PDCP PDU should be duplicated).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Mok, and show changing or determining, by the second node, an activation or deactivation state of uplink (UL) PDCP duplication of the bearer, as taught by CATT, so that. the system can perform more efficiently


          Consider claim 2, and as applied to claim 1 above,
                          claim 10, and as applied to claim 8 above,
                          claim 20, and as applied to claim 17 above, 
Mok et al. clearly disclose the method as described.
          However, Mok et al. do not specifically disclose the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer. 
          In the same field of endeavor, CATT et al. clearly show:                   
          wherein the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer (sections 2 and 3 discloses the following technical features: CUs add an indication in DL RRC message which informs DU that the PDCP PDU should be duplicated).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Mok, and show the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer, as taught by CATT, so that the system can perform more efficiently. 



          Consider claim 3, and as applied to claim 1 above, Mok et al. clearly disclose the method as described.
          However, Mok et al. do not specifically disclose the indication information of activation/deactivation of UL PDCP duplication. 
          In the same field of endeavor, CATT et al. clearly show:                   
          after the second node receives the indication information of activation/deactivation of UL PDCP duplication of the bearer carried in the notification message, changing, by the second node, an activation/deactivation state of UL PDCP duplication of the bearer (sections 2 and 3 discloses the following technical features: CUs add an indication in DL RRC message which informs DU that the PDCP PDU should be duplicated). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Mok, and show the indication information of activation/deactivation of UL PDCP duplication, as taught by CATT, so that the system can perform more efficiently.



          Consider claim 4, and as applied to claim 3 above, Mok et al. clearly disclose a  method, wherein the changing, by the second node, an activation/deactivation state of UL PDCP duplication of the bearer, includes: 
          changing, by the second node, an activation/deactivation state of UL of the bearer through medium access control control unit (MAC CE) signaling (par. 249 (When an eNB transmits a duplication transmission activation signal or deactivation signal to a UE, the UE may perform duplication transmission or stop duplication transmission by taking the corresponding signal into consideration. The duplication transmission activation signal and deactivation signal may be transmitted using an MAC CE, an RLC control PDU, a PDCP control PDU, an RRC connection reconfiguration message or DCI of a DL control channel)). 




          Consider claim 6, and as applied to claim 1 above,
                          claim 11, and as applied to claim 8 above,
                          claim 15, and as applied to claim 13 above,
                          claim 21, and as applied to claim 17 above,
Mok et al. clearly disclose the method as described.
          However, Mok et al. do not specifically disclose the response message carries indication information of activating UL PDCP duplication of the bearer.
          In the same field of endeavor, CATT et al. clearly show:                   
          after the second node receives the notification message, when determining to activate UL PDCP duplication of the bearer, transmitting, by the second node, a response message to the first node; wherein the response message carries indication information of activating UL PDCP duplication of the bearer (Section 2, step 2 (Step 2:DU responds with UE context setup/modify response message which includes the updated L2/L1 configuration for SRBs/DRBs which support PDCP duplication. For DRB which support duplication, two TNL address should be sent to CU.One for default LCH and another for duplicated LCH)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Mok, and show the response message carries indication information of activating UL PDCP duplication of the bearer, as taught by CATT, so that the system can perform more efficiently. 



          Consider claim 7, and as applied to claim 1 above,
                          claim 12, and as applied to claim 8 above,
                          claim 16, and as applied to claim 13 above, 
Mok et al. clearly disclose the method as described.
          However, Mok et al. do not specifically disclose the first node is the CU, the second node is the DU.
          In the same field of endeavor, CATT et al. clearly show:                   
          for carrier aggregation (CA) based PDCP duplication, in a central unit (CU)/distribute unit (DU) split scenario, when the first node is the CU, the second node is the DU (section 2, point 1 (Preparation of DPCP duplication…CU/DU)); or,
         for double connection (DC) based PDCP duplication, when the first node is a master node (MN), the second node is a secondary node (SN). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Mok, and show the first node is the CU, the second node is the DU, as taught by CATT, so that the system can perform more efficiently.

         Consider claim 9, and as applied to claim 8 above,
                          claim 18, and as applied to claim 17 above,
Mok et al. clearly a method, wherein the first node configures PDCP duplication for the bearer according to auxiliary information reported by the second node; wherein the auxiliary information includes at least one of the following: 
         whether the second node supports a carrier aggregation (CA) scenario (fig. 27, par. 210 (Referring to FIG. 27, an RLC PDU may be duplicated and transmitted based on an LTE carrier aggregation (CA))), 
         whether the second node supports an ultra-reliable low latency communication (URLLC) service, and situation information of a channel currently supported by the second node.


         Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al. (U.S. PG-Publication #2019/0327641), in view of 3GPP TSG-RAN WG3 Meeting #97bis, R3-173593, Oct 2017, hereinafter “CATT”, and in view of Cavalli et al. (U.S. PG-Publication #2005/0026616). 


          Consider claim 5, and as applied to claim 4 above, Mok et al. clearly disclose the method as described.
          However, Mok et al. do not specifically disclose a service of a corresponding priority to the bearer. 
          In the same field of endeavor, Cavalli et al. clearly show:                   
          wherein after the second node receives the indication information of activation of UL PDCP duplication of the bearer carried in the notification message, or after the second node changes the deactivation state of UL of the bearer to be the activation state, the method further includes: 
          providing, by the second node, a service of a corresponding priority to the bearer, according to the activation state of UL of the bearer (par. 94 (Bearer services are distinguished by traffic class: Conversational, Streaming, Interactive and Background. This distinction is due to the different QoS characteristics of these bearer services in terms of Eb/No, error rates, priorities, delay and others, for which these classes have different typical requirements, leading to a significant difference among these bearer service types)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Mok, and show a service of a corresponding priority to the bearer, as taught by Cavalli, so that the system can perform more efficiently.


          Consider claim 14, and as applied to claim 13 above, Mok et al. clearly disclose a node device, wherein the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer;
          after the transceiver receives the indication information of activation/deactivation of UL PDCP duplication of the bearer carried in the notification message, the processor changes an activation/deactivation state of UL PDCP duplication of the bearer (par. 249 (When an eNB transmits a duplication transmission activation signal or deactivation signal to a UE, the UE may perform duplication transmission or stop duplication transmission by taking the corresponding signal into consideration. The duplication transmission activation signal and deactivation signal may be transmitted using an MAC CE, an RLC control PDU, a PDCP control PDU, an RRC connection reconfiguration message or DCI of a DL control channel));
          the transceiver is further configured to change an activation/deactivation state of UL of the bearer through medium access control control unit (MAC CE) signaling (par. 249 (When an eNB transmits a duplication transmission activation signal or deactivation signal to a UE, the UE may perform duplication transmission or stop duplication transmission by taking the corresponding signal into consideration. The duplication transmission activation signal and deactivation signal may be transmitted using an MAC CE, an RLC control PDU, a PDCP control PDU, an RRC connection reconfiguration message or DCI of a DL control channel));
          However, Mok et al. do not specifically disclose the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer. 
          In the same field of endeavor, CATT et al. clearly show: 
a node device, wherein the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer (sections 2 and 3 discloses the following technical features: CUs add an indication in DL RRC message which informs DU that the PDCP PDU should be duplicated)                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Mok, and show the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer, as taught by CATT, so that the system can perform more efficiently.
          However, Mok and CATT do not specifically disclose a service of a corresponding priority to the bearer. 
          In the same field of endeavor, Cavalli et al. clearly show: 
          the processor is further configured to provide a service of a corresponding priority to the bearer, according to the activation state of UL of the bearer (par. 94 (Bearer services are distinguished by traffic class: Conversational, Streaming, Interactive and Background. This distinction is due to the different QoS characteristics of these bearer services in terms of Eb/No, error rates, priorities, delay and others, for which these classes have different typical requirements, leading to a significant difference among these bearer service types)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Mok, show the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer, as taught by CATT, and show a service of a corresponding priority to the bearer, as taught by Cavalli, so that the system can perform more efficiently.
  


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
November 27, 2021